Citation Nr: 1431717	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-04 270	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a low back disorder.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for right leg numbness secondary to the low back disorder.

3.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for left leg numbness secondary to the low back disorder.

4.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a right foot disorder.

5.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a left foot disorder.

6.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for generalized arthritis/bone disease.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2010, in support of his claims, the Veteran testified at a hearing at the RO before a local Decision Review Officer (DRO).  A transcript of the hearing is in the claims file, so of record.  The Veteran failed to appear for an additional hearing in December 2011, however, which was to be before a Veterans Law Judge (VLJ) of the Board, in other words a Travel Board hearing.  He did not provide any 
good-cause explanation for his absence or request to have the Travel Board hearing rescheduled, so the Board deemed his hearing request withdrawn.  See 38 C.F.R. § 20.704(d).

The Board remanded the claims in April 2012 for further development.


FINDINGS OF FACT

1.  In an unappealed December 1993 rating decision, the RO denied service connection for a low back disorder.

2.  In an unappealed April 1998 rating decision, the RO denied service connection for bilateral (left and right) leg numbness.

3.  Most recently, an unappealed December 2007 rating decision denied the petition to reopen these claims for service connection for a low back disorder and bilateral leg numbness.

4.  The additional evidence received since that December 2007 rating decision is cumulative or redundant of evidence already in the file and previously considered and does not relate to an unestablished fact necessary to substantiate these claims or raise a reasonable possibility of substantiating them.

5.  An unappealed December 2004 rating decision denied service connection for a bilateral foot disorder and generalized arthritis/bone disease.

6.  Most recently, an unappealed July 2008 rating decision denied the petition to reopen these claims for service connection for a bilateral foot disorder and generalized arthritis/bone disease.

7.  The additional evidence received since that July 2008 rating decision is cumulative or redundant of evidence already in the file and previously considered and does not relate to an unestablished fact necessary to substantiate these claims or raise a reasonable possibility of substantiating them.



CONCLUSIONS OF LAW

1.  The December 1993 rating decision denying service connection for a low back disorder and the subsequent December 2007 rating decision that declined to reopen this claim are final and binding determinations based on the evidence of record when those decisions were issued.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  The April 1998 rating decision denying service connection for bilateral leg numbness and the subsequent December 2007 rating decision that declined to reopen this claim are final and binding determinations based on the evidence of record when those decisions were issued.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

3.  There is not new and material evidence since the December 2007 rating decision to reopen these claims for service connection for a low back disorder and bilateral leg numbness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The December 2004 rating decision denying service connection for a bilateral foot disorder and generalized arthritis/bone disease, and the subsequent July 2008 rating decision declining to reopen these claims are final and binding determinations based on the evidence of record when those decisions were issued.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

5.  There is not new and material evidence since that July 2008 rating decision to reopen these claims for service connection for a bilateral foot disorder and generalized arthritis/bone disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6.  The criteria also are not met for a TDIU.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced the duties to notify and assist claimants with their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements of the VCAA essentially require VA to notify a claimant of the evidence that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide, and ideally before initially adjudicating the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

These notice requirements apply to all five elements of a service-connection claim:  1) Veteran status, 2) existence of a disability, 3) a connection between a Veteran's service and the disability, but also concerning the "downstream" 4) degree of disability, i.e., disability rating, and 5) effective date of the disability in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this appeal, the RO provided a February 2009 notice letter to the Veteran regarding what information and evidence was needed to substantiate the claims for service connection and a TDIU as well as what information and evidence he needed to submit versus what information and evidence VA would obtain for him or on his behalf.  As his claims included petitions to reopen issues that had been previously considered and denied, the letter also provided notice of the applicable definition of new and material evidence to reopen these claims, discussed the reasons these claims had been subject to previous final denials, and explained what the evidence needed to show in order for them to be reopened.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, the letter provided the Veteran information pertaining to the assignment of "downstream" disability ratings and effective dates, as well as the type of evidence impacting those additional determinations, consistent with Dingess/Hartman.  No further notice therefore is required. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims being decided.  The file contains service treatment records (STRs), VA medical records that include examination reports, and lay statements.

The Veteran testified at a DRO hearing in September 2010.  According to 38 C.F.R. § 3.103(c)(2) (2013), it is the responsibility of the presiding hearing officer to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court explained the two-fold responsibility of the presiding hearing officer.  During the hearing, the DRO identified the issues on appeal, and testimony was elicited regarding potentially relevant evidence.

The Board finds that the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met and that the Veteran was not prejudiced by the hearing provided.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).  Furthermore, the Veteran and his representative have not alleged that there were any deficiencies in the hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 
497-98.  Therefore, the Board finds that any deficiency in the hearing was not prejudicial.  See id.  Moreover, in the questioning and responses, the Veteran evidenced his actual knowledge of the type of evidence not only needed to reopen his claims for service connection, but also to grant them on their underlying merits, as well as the derivative TDIU claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative demonstrating an awareness of what is necessary to substantiate his or her claim).  


Consider also that, as part of the Board's subsequent April 2012 remand development, additional STRs were sought as well as private and VA treatment records.  The Veteran did not respond by submitting the requested authorization forms (VA Form 21-4142) allowing VA to obtain his confidential private treatment records and a negative reply was received following attempts to obtain additional STRs.  The STRs that were received merely were duplicates of records already considered and already in the file.

A VA examination was not requested with regards to the petition to reopen the claims for service connection since none were needed.  Notably, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen unless the claim has been reopened, and this is not occurring here.  See 38 C.F.R. § 3.159(c)(4)(iii) (2013).

II.  Petition to Reopen Previously-Denied Claims

A.  Legal Criteria

Service connection is granted for current disability resulting from a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the Veteran has the alleged disability or, at the very least, indicating he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. In this circumstance, a showing of continuity of symptomatology since service is required to establish chronicity of disease or injury in service and in turn link current disability to service.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) since has clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that this notion of continuity of symptomatology is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When a petition to reopen a finally-decided claim is received, VA must first determine whether the evidence presented or secured since the last final and binding disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  VA adjudicators also do not have to blindly accept as true assertions that are beyond the competence of the person making them.

The Court rather recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.


B.  Analysis

Low Back Disorder and Bilateral Lower Extremity Numbness

The RO initially denied service connection for a low back disorder in a December 1993 rating decision; the bilateral lower extremity numbness was initially denied in April 1998.  Neither of those denials was appealed, so they are final and binding decisions based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran since has attempted to reopen these claims, and the most recent final and binding denial was in December 2007.  As a point of clarification, he did initiate an appeal by filing of a timely notice of disagreement (NOD), but since no substantive appeal (VA Form 9 or equivalent statement) was received within the required time period following the issuance of the August 2008 statement of the case (SOC), he did not complete the steps necessary to perfect his appeal to the Board.  See 38 C.F.R. § 20.200 (indicating an appeal to the Board consist of a timely filed NOD and, after issuance of an SOC, a timely filed substantive appeal [again, meaning a VA Form 9 or equivalent]).  Consequently, that  rating decision also is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The claim seeking service connection for a low back disability initially was denied on the basis there was no probative evidence of a low back disorder or treatment in service.  The Board sees that the available STRs reflected complaints of a back problem, but they were unremarkable for treatment, findings, or a diagnosis.  In this regard, the May 1979 separation medical history report showed the Veteran gave a positive response for recurrent back pain; the explanation provided indicates he still had symptoms, but there was no then current treatment or permanent profile.  The treatment had started and the problem had bothered him since his entry onto active duty; it did not pre-exist his service.  His most recent symptoms were in 1979.  His separation examination, however, was unremarkable for any objective lumbar findings or underlying diagnosis, such as to account for his subjective complaints of symptoms like pain, etc.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").

The bilateral lower extremity (leg) numbness was initially denied on the basis there was no evidence of the claimed disability in service or evidence indicating it was related to the Veteran's service.  The available STRs are unremarkable for bilateral lower extremity findings or diagnosis.  His separation medical history report in May 1979 shows he gave a positive response to having leg cramps.  The explanation was that he still had symptoms, but no then current treatment or permanent profile.  He was bothered since entering service and was treated since service, but not prior to service.  His last symptoms were in 1979.  His service separation examination, however, detected no abnormal findings on objective physical evaluation and did not make any diagnosis referable to his lower extremities.  

Even though the record contains evidence of the claimed disabilities (see the July 2004 findings of the lumbar MRI and the May 2005 letter from J. S. noting lumbar radiculopathy with right-sided lower extremity parathesias and weakness), the claims continued to be denied, apparently primarily because there still was not attribution of these disabilities to the Veteran's military service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").


Since the most recent final and binding denial was in December 2007, evidence received since that rating decision must relate to an unestablished fact necessary to substantiate these claims.  See Evans v. Brown, 9 Vet. App. 273 (1996) (The evidence considered in determining whether new and material evidence has been received is the evidence submitted since the last final and binding denial of the claim, on any basis, so irrespective of whether on the underlying merits or instead a prior petition to reopen the claim.).  Namely, there must be new and material evidence of a low back condition or bilateral lower extremity numbness in service or nexus evidence linking the current disorders to the Veteran's service.  The evidence received since the December 2007 rating decision, however, fails to meet this requirement, so the claims cannot be reopened.

Evidence received since the December 2007 rating decision includes the Veteran's hearing testimony.  He testified that he hurt his back on the 12th day of boot camp and that was when his sciatic nerve pain began, but he thought it was cramps or muscle aches.  He went to sick call and then a hospital where he was placed on a table face down where they put 12 pound blocks of ice on his back.  He stayed there until the pain went away and the ice melted.  He went through that process for 2 more days and at that point he decided to fight it and did the best he could do.  He also testified that, when he was in Germany on maneuvers, the howitzer next to his was shot and the shell exploded just two feet from him.  He was blown off the front of his howitzer and it messed up his back again.  After that his sciatic injury worsened.  He was not sent to a hospital after that incident.  He additionally testified that he had a sciatic nerve problem related to a slipped disc that was discovered in the 2001 to 2003 time period.  

The Veteran's hearing testimony is similar to other statements he made prior to the December 2007 rating decision.  See the March 1990 and September 1993 VA examination reports, a September 1991 statement, and a May 2005 statement from a nurse practitioner.  The testimony therefore is cumulative, contains no additional information that would trigger the need for additional development, and does not relate to an unestablished fact necessary to substantiate the claims.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); and see, as well, Untalan v. Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.).

VA treatment records from November 2005 to August 2007 added to the record since December 2007 do not address the etiology of the claimed low back disorder, nor do they contain evidence of an in-service injury or event related to the low back or lower extremities.  The additional VA treatment records only address the existence of a current disability, but do not link either claimed disability to the Veteran's service.  (See the March 2005 VA treatment record with the impression of probable early mild peripheral neuropathy in the left leg and stating a left lumbosacral nerve root lesion could not be ruled out.)  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence.).

Furthermore, since these records were constructively of record in December 2007, they would not be considered new evidence.  Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA treatment records from August 2008 to March 2009 also fail to suggest the occurrence of an in-service injury or event related to the low back or lower extremity disorders since diagnosed, so equally do not contain mention of this required nexus.

In short, the evidence received since the December 2007 rating decision is cumulative.  Evidence that is deemed duplicative or cumulative of evidence previously considered does not qualify as "material" evidence because it does not address an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.


Consequently, even the "low-threshold" standard discussed in Shade is not met.  Shade, 24 Vet. App. at 117.  Accordingly, this evidence is not new and material and these claims may not be reopened.  38 C.F.R. § 3.156.

Bilateral Foot Disorder and Bone Disease/Generalized Arthritis

As an initial matter, the analysis below excludes disorders for which service connection already has been granted, such as for left knee arthritis, and those that have been adjudicated separately and denied, such as the low back arthritis, which was part and parcel to the Board's decision above declining to reopen the claim for a low back disorder.  

The RO initially denied service connection for a bilateral foot disorder in a March 2004 rating decision; the denial was continued in a December 2004 rating decision that also denied service connection for bone disease/arthritis exclusive of left knee arthritis.  Those denials were not appealed, so they are final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran has attempted to reopen these claims and the most recent final and binding denial was in July 2008.  Id.  Furthermore, new and material evidence was not received within one year of that July 2008 rating decision.  See 38 C.F.R. § 3.156(b); Young, supra.  

The claim seeking service connection for a bilateral foot disorder was initially denied on the basis there was no probative evidence of a bilateral foot disorder in service or of a nexus between a current bilateral foot disorder and service.  Service connection for bone disease/arthritis was also denied because there was no evidence of the claimed disorder in service, or within the one-year presumptive period after the Veteran's service ended, and no evidence otherwise linking a 
post-service diagnosis to his service.


The available STRs were unremarkable for indication of foot treatment or diagnosis, although the May 1979 separation medical history report showed the Veteran gave a positive response for swollen or painful joints and foot trouble.  The explanation provided indicates he still had foot problems and swollen joints or pain or other symptoms, but there was no current treatment or permanent profile.  The treatment started and bothered him since entry into active duty; it did not pre-exist service.  His most recent symptoms were in 1979.  His separation examination, however, was negative for any foot or bone findings or diagnosis.  The medical history report shows he gave a negative response to having arthritis and there were no findings on separation physical evaluation.

A February 2005 VA treatment record shows the Veteran has pes planus and a June 2006 record contains X-ray evidence of mild right knee degenerative disease.

The most recent final and binding denial was in July 2008, therefore, evidence received since that rating decision must relate to an unestablished fact necessary to substantiate these claims.  Namely, since there is evidence of current disorders existing even prior to the July 2008 decision, there now must be evidence of the 
in-service foot injury or treatment, or bone disease/arthritis, or evidence linking the claimed disorders to service.  The evidence received since the July 2008 decision fails to meet this requirement, however, so the claims cannot be reopened.

VA treatment records from November 2005 to August 2007 is evidence that was constructively of record at the time of the July 2008 rating decision, so it is not considered new evidence.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Even so, none of these VA treatment records suggests a link or nexus between the right knee arthritis or a bilateral foot disorder and the Veteran's military service or relate to any in-service injuries or events involving his feet or right knee.

VA treatment records from August 2008 to March 2009 are new, but they do not suggest a nexus between the claimed disorders or relate to any in-service injury or event involving the Veteran's arthritis/bone disease or bilateral foot disorder.

The Board also has considered the Veteran's hearing testimony.  He reported that, while stationed in Germany, he was told he had a rare bone disease, but he also said he was told it would pass and go away.  See page 11 of the hearing transcript.  Regarding his feet, he was told it was secondary to his back.  See page 15 of the hearing transcript.  This evidence is cumulative and similar to prior statements he has made over the years, even in the prior adjudications of his claims.  See March 1990 and September 1993 VA examination reports, a May 2004 statement, and the April 2007 statement.  This, then, is not new evidence, even aside from the fact that it also is not material.  See again Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See again also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); and see again, as well, Untalan v. Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.).

In short, the evidence received since the July 2008 rating decision is cumulative.  Evidence that is deemed duplicative or cumulative of evidence previously considered does not qualify as "material" evidence because it does not address an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  Consequently, even the "low-threshold" standard discussed in Shade is not met.  Accordingly, this evidence is not new and material and these claims for service connection for a bilateral foot disorder and generalized arthritis/bone disease may not be reopened.  38 C.F.R. § 3.156.

Inasmuch as the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen these finally disallowed claims, 
the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


III.  TDIU

The Veteran contends he is unable to work due to his service-connected disabilities.  

The disabilities for which service connection has been established are tinnitus, residuals of a left knee injury, sinusitis, and hearing loss; the combine rating for these disabilities is 30 percent.

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."


In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold. Id. Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment. The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

And as the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362 , 331-32 (1991).

That said, as already alluded to, to receive a TDIU, the Veteran's service-connected disability, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So, above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

If there is only one service-connected disability, it must be ratable at 60 percent or more.  Whereas, if there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  But disabilities resulting from common etiology or single accident will be considered as one disability in determining whether these threshold minimum rating requirements are met, so, too, as additional examples are disabilities affecting both upper or lower extremities.  38 C.F.R. § 4.16(a).


With a combined rating of just 30 percent, the Veteran's service-connected disabilities do not meet the scheduler criteria for a TDIU under § 4.16(a).  Nevertheless, a TDIU is still grantable in this circumstance, however, albeit on an alternative extra-schedular basis under the special provisions of § 4.16(b), if it is shown he is indeed unemployable because of his service-connected disabilities.  While the Board does not have the authority to grant an extra-schedular rating in the first instance, it does have the authority to decide whether a claim should be referred to VA's Director of the Compensation and Pension Service for special consideration when the issue either is raised by the claimant or reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

The Veteran reported he has not worked since 2004, but he indicated that the reason for this was his back problems, which is not a service-connected disability.  See January 2009 statement.  There is nothing in the record, including in the way of his personal assertions, indicating or even suggesting that his service-connected hearing loss, tinnitus, and sinusitis render him unemployable.  Therefore, the Board has determined that referral for an extra-schedular TDIU under § 4.16(b) is unwarranted, as there is no indication his service-connected disabilities have rendered him unemployable.


ORDER

The petition to reopen the claim for service connection for a low back disorder is denied.

The petition to reopen the claim for service connection for right leg numbness is denied.

The petition to reopen the claim for service connection for left leg numbness is denied.

The petition to reopen the claim for service connection for a right foot disorder is denied.

The petition to reopen the claim for service connection for a left foot disorder is denied.

The petition to reopen the claim for service connection for generalized arthritis/bone disease is denied.

The claim of entitlement to a TDIU is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


